Citation Nr: 1542466	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  13-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right toe disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served in the United States Marine Corps Reserve and had a period of active duty for training from February 2007 to August 2007 and a period of active duty from May 2008 to June 2009.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In his February 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  A hearing was scheduled for August 2015; however, the Veteran failed to report for that proceeding.  He has not requested that the hearing be rescheduled, nor has he presented good cause.  As such, the Board deems the Veteran's request for a Board hearing withdrawn. See 38 C.F.R. § 20.704 (2014).

The Board acknowledges that the Veteran's claim was initially adjudicated as a claim for service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009). Therefore, the Board has recharacterized the Veteran's claim of service connection for PTSD to include all relevant psychiatric diagnoses.

The Board also notes that the Veteran's appeal had originally the issues of entitlement to service connection for tinnitus and a left shoulder disorder.  However, during the pendency of the appeal, the RO granted those claims in December 2012 and January 2013 rating decision.  Therefore, those issues are no longer on appeal, and no further consideration is needed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
 
The issues of entitlement to service connection for an acquired psychiatric disorder and a right toe disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran currently has a low back disorder that manifested during a period of active duty from May 2008 to June 2009.

2.  The Veteran has not been shown to have a left ankle disorder at any time since he filed his claim or within close proximity thereto.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in active service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A left ankle was not incurred in active service.  38 U.S.C.A. §§ 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board has granted the Veteran's claim for service connection for a low back disorder.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the claim for service connection for a left ankle disorder, the RO sent a letter to the Veteran in May 2010, prior to initial adjudication of the claim.  The letter informed the Veteran of the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met as to the issue decided herein.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim for entitlement to service connection for a left ankle disorder.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.

The Veteran was afforded a VA examination in June 2010 in connection with the claim for service connection for a left ankle disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and medical opinion are adequate to decide the issue because they are predicated on an examination of the appellant and a review of the claims file and the Veteran's reported medical history.  The opinion also sufficiently addresses the central medical issue in this case to allow the Board to make a fully informed determination. Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue has been met. 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran for the issue discussed below.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

I.  Low Back Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a low back disorder.

The Veteran has claimed that he developed a low back disorder while serving on a period of active duty from May 2008 to June 2009.  

The Veteran's service personnel records show that he did have a period of active duty from May 2008 to June 2009 during which he served in Iraq.  

Within a month of his active duty service, VA medical records dated in July 2009 show that the Veteran sought to establish healthcare with VA.  Notably, he reported having ongoing back pain since serving in Iraq.  He believed that the pain developed in Iraq as a result of carrying and wearing equipment.  He also stated that the back pain had been worsening since his return.  

In an October 2009 treatment record, the Veteran again reported ongoing back pain since his military service.  

In a February 2010 reserve health questionnaire, the Veteran reported having back pain in the past year.  A 2010 periodic health assessment also shows the Veteran was under VA care for back pain.  

The Veteran was afforded a VA examination in June 2010 at which time he was diagnosed with transitional lumbosacral vertebra with right pseudo joint and lumbar strain.  However, the examiner did not provide any opinion regarding the etiology of the disorder.    
 
Based on the foregoing, the Board finds that the Veteran manifested during his period of active duty service from May 2008 to June 2009.  He sought treatment immediately following service, and there is no evidence of any intercurrent injury.  There is no reason to doubt the credibility of his lay statements.  Accordingly, service connection is warranted for a low back disorder.


II.  Left Ankle Disorder 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left ankle disorder.

The Veteran's service treatment records do show that the Veteran was treated for a left ankle sprain due to a fall in June 2008.  

Nevertheless, the Board finds that that the Veteran has not been shown to have a current disability at any time since filing his claim in April 2010 or within close proximity thereto.

The Veteran's post-service medical records do not document any diagnosis or treatment for a left ankle disorder.  In fact, the Veteran told a June 2010 VA examiner that he was not receiving any treatment for a left ankle disorder.

Moreover, as noted, the Veteran was afforded a VA examination in June 2010.  He reported injuring his left ankle in Iraq and having symptoms since 2009.  He indicated that he had stiffness, swelling, lack of endurance, tenderness, and pain, but he denied experiencing weakness, heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He also reported having flare-ups twice per day.  A physical examination did not reveal signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no deformity or ankylosis, and the Veteran's range of motion was also within normal limits.  An x-ray of the left ankle was also normal with no evidence of a fracture, dislocation, subluxation, ankle mortise instability, or a foreign body.  The examiner concluded that the Veteran's left ankle condition had resolved and stated that there was no diagnosis.


 
The Veteran has been advised on multiple occasions that he must identify a current disability, yet he has not done so.  See May 2010 notice letter; May 2011 rating decision, January 2013 statement of the case (SOC).  


The Board does acknowledge that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, the Board finds that the June 2010 VA examination report is entitled to greater probative weight.  The examiner considered the Veteran's reported history and symptomatology, yet did not provide any diagnosis.  He relied on a physical examination, x-ray, and his own medical expertise and training in evaluating the Veteran.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the evidence does not establish that the Veteran has a current disability in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Subject to the provisions governing the payment of monetary benefits, service connection for a low back disorder is granted.  

Service connection for a left ankle disorder is denied.  


REMAND

The Board notes that the Veteran has been afforded several VA examinations in connection with his claim for service connection for an acquired psychiatric disorder.  However, the Board finds that the opinions are inadequate, as they do address all relevant diagnoses.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any acquired psychiatric disorder that may be present.

The Board also notes that the Veteran was afforded a VA examination in June 2010 in connection with his claim for service connection for a right great toe disorder.  Although he was diagnosed with hallux valgus, the examiner did not provide any opinion on the etiology of that disorder.  The Veteran has asserted that he developed a foot disorder carrying heavy loads in service.  Therefore, the Board finds that a VA medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric or right great toe disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right great toe disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any current right great toe disorder.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include his duties carrying heavy loads.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all psychiatric disorders that have been present during the pendency of the appeal.
For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  The case should then be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


